The opinion of the court was delivered by
Hoyt, J. —
Two questions are presented for determination by this appeal: (1) Hoes the act of the legislature ol *691the State of Oregon, making it illegal to fish on Sunday, apply to the Territory of Alaska? (2) If it does, can the contract which was sued upon in this action be so construed as to make it a legal contract notwithstanding said statute ?
Congress has, by enactment, extended the laws of Oregon over the Territory of Alaska, and it is contended on the part of the appellant that, by virtue of said enactment, the law in question became effective throughout said territory. Respondent combats this position, and argues that only those laws in force in Oregon which were applicable to the condition of things in Alaska were by such congressional legislation made effective therein, and argues with much force that the statute in question is not so applicable. Whether this law did in fact, by virtue of such action of congress, become a part of the law of the Territory of Alaska it is not necessary for us now to decide, as we are satisfied that since, the passage of the act of March 2, 1889 (25 St. at Large, 1009), it is not in force in said territory. Said last named act was plainly intended by congress to cover the whole question relating to the protection of salmon in the waters of Alaska, and must be held to have repealed any laws of the State of Oregon upon that subject which had before that been in force in said territory, so far as such territory was concerned. It follows that fishing on Sunday in the waters of Alaska was not illegal.
As to the second question, appellant contends that the contract should be so interpreted that under it he bound himself only to fish on week days, and thereunder could only be compelled to do other work on Sundays. The only foundation for such a contention was the alleged illegality of engaging in fishing on Sundays, and as we have seen that such act was not illegal on that day, the foundation is taken from any argument of the appellant in that regard. But even if the act of fishing on Sunday was illegal, we should be unable to interpret the contract as contended for *692by appellant. In our opinion it contemplated that appellants should do on every day, including Sundays, what he was directed to do by respondent, and that, under said contract, it was as much his duty to fish on Sunday, if so required, as to perform any other labor.
And as it is conceded by appellant that if the contract was illegal this action could not be maintained, it follows that, under any aspect of the case, the judgment of the court below was right, and must be affirmed.
Anders, O. J., and Stiles and Scott, JJ., concur.
Dunbar, J., dissents.